Citation Nr: 1112346	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2005 for the establishment of service connection for a right knee disorder, including whether there was clear and unmistakable error in an August 1988 rating decision which denied service connection for the disability.

2.  Entitlement to an effective date earlier than June 29, 2005 for the establishment of service connection for a left knee disorder, including whether there was clear and unmistakable error in an August 1988 rating decision which denied service connection for the disability.

3.  Entitlement to an increased rating in excess of 10 percent for patellofemoral arthrosis of the right knee.  

4.  Entitlement to an increased rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), secondary to bilateral patellofemoral syndrome.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) from May 2007 and December 2007 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing in October 2010.  A transcript is of record. 

As a matter of clarification, although this matter has been certified to the Board for review of the Veteran's claim pertaining to service connection for PTSD, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 19.35.  

Although the Veteran was denied service connection for depression in a January 2010 rating decision, examination of the record indicates that she has been seeking service connection for both PTSD and depression since the inception of her claim by application received in June 2005.  The Board has therefore recharacterized the issue on appeal to include service connection for an acquired psychiatric disorder, to include both depression and posttraumatic stress disorder (PTSD), secondary to bilateral patellofemoral syndrome.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Further, with regard to the Veteran's claim of entitlement to an effective date earlier than June 29, 2005 for the establishment of service connection for a right knee disorder, the Board has recharacterized the issue to include the issue of whether clear and unmistakable error is present in an August 1988 rating decision which denied the claim.  Although the Veteran has not specifically mentioned clear and unmistakable error in her submissions, she is essentially arguing such a theory of entitlement, and has proffered argument.  Andrews v. Nicholson, 421 F. 3d 1278 (Fed. Circ. 2005)(Holding that in the case of unrepresented veteran seeking to revise unappealed decision due to clear and unmistakable error, VA's duty was to "sympathetically read" the motion to discern "all potential claims" as antecedent to a determination of whether a CUE claim has been pled with specificity).   

The issues pertaining to an effective date earlier than June 29, 2005 for the establishment of service connection for a left knee disorder; the evaluations for a left and right knee disorders, and of service connection for a psychiatric disorder, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By rating decision dated in August 1988, service connection was denied for a right knee disorder; the Veteran was apprised of the rating decision and her appellate rights, but she did not file an appeal.  

2. By rating decision dated in August 1988, service connection was denied for a left  knee disorder; the Veteran was apprised of the rating decision and her appellate rights, but she did not file an appeal.

3.  At the time of her entry onto active service in December 1986, the Veteran was in sound physical condition as to her right knee; and while in service incurred a right knee disorder.


CONCLUSIONS OF LAW

1. The RO's decision of August 1988 denying service connection for a right knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  Clear and unmistakable error was present in an August 1988 rating decision which denied service connection for a right knee disorder; revision of the RO decision is warranted so as to assign an effective date of May 18, 1988 for the grant of service connection for a right knee disorder. 38 U.S.C.A. §§ 1110, 5107, 5110, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.151, 3.155, 3.156(c) 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Merits of the Claim

The Veteran is essentially challenging the assignment of the effective date of June 29, 2005 for the establishment of service connection for a right disorder.  She  argues that the effective date should be June 23, 1988 as it was then she submitted her original claim of service connection for the disability.  

As noted above, the Board has determined that the Veteran's essential contention is that clear and unmistakable error was present in the August 1988 rating decision.  

The decision of a duly constituted rating agency or other agency of original jurisdiction on which an action was predicated will be final and binding upon all field offices of VA as to conclusions based on evidence on file at the time and will not be subject to revision on the same factual basis except by duly constituted appellate authorities, for new and material evidence, or for clear and unmistakable error. 38 C.F.R. §§ 3.104(a), 3.105(a).






There is a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied, and;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and;

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Courts have indicated that clear and unmistakable error is a very specific and a rare kind of error. It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by a VA regional office. Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). There is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger. See Fugo at 44. 


Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). A disagreement with how the RO evaluated the facts is inadequate to raise a claim of clear and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As now, regulations applicable in 1988 provided that a history of preservice entrance of conditions recorded at the time of examination did not constitute a notation of such conditions but were to be considered together with all other material evidence in determinations as to inception.  The law also then as now provided that such determinations were not to be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the origin and development of the disorder.  38 C.F.R. § 3.304(b)(1) (1988) compare 38 C.F.R. § 3.304(b)(1) (2010). 

The Veteran's service entrance examination is not contained in the claims folder, nor in her service treatment files.  In a form dated on December 31, 1986, a service department medical screening examiner endorsed pre-printed language indicating that the Veteran's "Recruit screening examination and review of entrance medical examination and history conducted this date in compliance with (military medical manuals).  All significant defects, if any, have been evaluated and have been determined to be non-disqualifying."  However, approximately 12 days later the Veteran complained of swelling of both knees for a two day period.  There was specifically noted no trauma, nor "PH (past history) of knee problems."

The available service treatment records subsequently reflect continued complaints of right knee pain.  Although the service treatment records were apparently photocopied from once available originals and many of the dates are not readable, an entry dated in 1987 indicates that the Veteran reported to a clinic on referral from an emergency room for a right knee injury two weeks previously.  Military medical care providers then noted:  "[p]revious knee pain in High School [secondary to] sports injuries."  Another entry dated in March 1987 reflect that the Veteran complained of right knee pain and give-way of one week duration when she was issued crutches.  

In a treatment note dated in May 1987 the Veteran complained of pain and "continued problems" (resulting in a preliminary diagnostic impression of medical meniscus tear of the right knee) including frequent give way since a right knee injury occurring in January of 1987 when she "tripped over a locker."  A further May 1987 noted the Veteran's complaint of having fallen on her right knee the previous Thursday then resulting in swelling and periodic pain and "snapping." Swelling and crepitus were then noted. 

In June 1987, the Veteran underwent a right knee arthroscopy which resulted in a transaction of the synovial plica which in turn resulted in normal findings.  Examiners noted in a follow-up examination " ? why painful."  In July 1987, the Veteran was provided a cylinder cast - a military care provider later noted that the Veteran continued to have "minimal crepitus" over a section of the right knee. 

In a detailed September 1987 Orthopedic Clinic report generated by the Naval Hospital at Oak Harbor, Washington, it was noted that the Veteran "had some knee pain in high school with sports."  The report notes that the Veteran had reported to basic training on December 24, 1986 (within days of the December 31 screening note as above), and that the Veteran complained of bilateral knee pain and swelling by January 10, 1997.  

However, while the Veteran's then-reported history included continued complaints of right knee symptoms (including after she struck her right knee after tripping over a locker when her right knee pain "increased markedly in severity"), the Veteran then reported that she had no left knee symptoms after basic training.  It was also noted that while the Veteran's right knee pain had improved after she had undergone arthroscopy, three weeks prior to the current report, she had tripped over a power cord and again struck her right knee.  

Clinical examination then revealed no swelling or discoloration, but "a mild to moderate retropatellar crepitus."  The diagnostic impression was "patellofemoral arthritis, right."  The orthopedic examiner found that the Veteran's right knee condition existed prior to service entrance and was aggravated by service.  

The Veteran then underwent service department medical board proceedings.  Its findings essentially mirror that of the September 1987 Orthopedic Clinic report detailed above.  Essentially, the medical board proceedings noted that:

1. The Veteran had "some knee pain" in high school during sports;

2. The Veteran had bilateral knee pain during basic training in January 1987;

3. Since basic training, the left knee had "done quite well, but the right knee has continued to bother her;

4. In January 1987, the Veteran tripped and struck her right knee;

5. In August 1987, the Veteran tripped over a power cord and struck her right knee, and;

6. Since August 1987, the Veteran had continued to have "a lot of pain" in the right knee.

The medical board noted that the Veteran's right knee physical examination was within normal limits except for mild-to-moderate retropatellar crepitus on active motion; full range of motion, and tenderness.  The Veteran was diagnosed by the medical board as having "patellofremoral arthritis, right" which existed prior to service and which had been aggravated by service.  On this basis, and with the findings of pre-service existence and aggravation, the medical board recommended that the Veteran be separated from active duty.  

However, in March 1988, the Veteran was referred to a Physical Evaluation Board, which found that the Veteran's right patellofemoral arthritis existed prior to entry on active duty, and which found that it had not been aggravated by service.  Other than its ultimate findings, there is no information of record as to the basis of the Physical Evaluation Board report.  As noted, the Veteran was discharged from active service in May 1988.

In August 1988, the RO denied the Veteran's claim for service connection of both knees.  In substance, the RO found that the Veteran "entered service . . . with a history of knee pain in high school," and while noting that the Veteran had two episodes of the striking her right knee in falls during service, it also noted that she was discharged as the disorder "was not shown to be aggravated by service," and a left knee disability "was not shown;"a notice of disagreement was not received within one year of the August 1988 notice of the rating decision.

Clear and unmistakable error is present in the August 1988 rating decision to the extent that it denied service connection for a right knee disorder.  Although the RO relied on the service department's findings as to the pre-existence of the Veteran's right knee disorder, there is no service entrance examination of record and therefore no noting of a previously existing disorder.  Moreover, approximately 12 days after a December 31, 1986 medical note reflecting no previously existing disorder, the Veteran complained of swelling of both knees for a two day period.  There was specifically noted no trauma, nor "PH (past history) of knee problems."  

Whatever the basis of the service department's findings as to the preexistence of a right knee disorder, the RO was not in compliance with 38 C.F.R. § 3.304(b)(1) (1988) as the mere mention of a history of symptoms did not by law constitute a noting of a previously existing disorder within the meaning of that regulation.  

There was no evidence to show that the Veteran had a pre-existing right knee disability when she entered active duty.  Thus, the RO should have found by law that at the time that she entered active service, the Veteran was in sound physical condition absent clear and unmistakable evidence that the disorder pre-existed service.  

Apart from not being in compliance with the provisions of the regulation detailed above, the error is "undebatable" and had it not been made, the August 1988 rating decision would have manifestly been in the Veteran's favor in finding service connection for a right knee disorder.  

After finding that the Veteran was in sound physical condition as to her right knee upon entry, a determination of whether direct service connection would have then been appropriate.  As noted above, the Veteran (1) complained of right knee pain on a relatively continuous basis since January 1987; (2) the Veteran fell and struck her right knee on two occasions during service - without apparent factual contradiction as to her account of such falls and (3) the service department eventually discharged the Veteran because of a right knee disorder.  

In sum, the Veteran entered active service in sound physical condition; struck her right knee twice; complained of right knee pain and was diagnosed with right knee arthritis during service; and as a result of this disorder was discharged.  There are no findings anywhere in the record present at the time of the 1988 rating decision to countervail this summary.

Clear and unmistakable error having been shown in the August 1988 rating decision denying service connection for a right knee disorder, an effective date of May 18, 1988 for the grant of service connection for the right knee disability will be assigned.  38 C.F.R. § 3.400(b)(2) (Providing that the effective date of service connection shall be the day following separation from active service if claim is received within 1 year after separation from service).  

The Board presently expresses no opinion as to the appropriate rating to be assigned for the rating period now granted.  


ORDER

An effective date of May 18, 1988 for patellofemoral arthrosis of the right knee is granted.  




REMAND

As noted above, the Veteran contends that the date of service connection for a left knee disorder should be as of the date of her claim and she has essentially raised clear and unmistakable error as a theory of entitlement.  

However, the RO has not adjudicated the claim of clear and unmistakable error as to the left knee disorder and therefore the Veteran has not been provided with the applicable laws and regulations pertaining to such an assertion.  The Board cannot therefore proceed with an adjudication of the issue at this time, and the matter will be remanded.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced by the Board's action).
The Veteran contends that her bilateral knee disorders warrant a higher rating.  The Board finds that additional development is necessary prior to adjudicating the claim.  

The Veteran underwent a VA examination in September 2009.  The Veteran reported diagnoses of patellofemoral syndrome of the left knee and patellofemoral arthrosis of the right knee.  She reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  The Veteran denied deformity, drainage, effusion, subluxation, and dislocation.  She reported flare-ups as often as 24 times per day, lasting up to one hour.  She rated her pain as a 10 on a scale of 1 to 10.  The Veteran reported difficulties walking and standing.  She ambulates with a cane.

A physical examination of the knees revealed guarding of movement and crepitus.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, genu recurvatum, or locking pain.  There was no evidence of ankylosis.  

The Veteran had range of motion of 0 to 95 degrees on the right, with pain at 90 degrees, and 0 to 90 degrees on the left.  After repetitive use, range of motion of both knees was further limited by pain.  X-rays of the left knee were normal.  The Veteran advised that x-rays were taken of the right knee in August 2009 and she was diagnosed with arthritis.  

Records of the Veteran's x-rays from August 2009 have not been associated with the claims file.  Accordingly, these records must be collected and considered prior to assigning the Veteran a rating for her knee disorders.  
The Veteran is also contending that she is entitled to service connection for PTSD and depression, secondary to her knee disorders.  The Board finds that additional development is necessary prior to adjudicating the claim.  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Furthermore, while the Veteran's initial claim was for PTSD, the medical records reveal a March 2005 diagnosis of major depressive disorder.  When a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons, 23 Vet. App. at 1.  Accordingly, a VA examination is necessary to determine if the Veteran has a psychiatric disorder that is directly related to service or secondary to her service-connected knee disorders. 




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a knee disorder or a mental disorder that is not evidenced by the current record, including any x-rays performed in April 2009.  The Veteran will be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC will then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.

2. Upon the passage of a reasonable amount of time or upon the Veteran's response, the RO/AMC will arrange for review of the Veteran's claims files by appropriately qualified physicians.  The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.

3. With regard to the Veteran's claim for an increased rating for her bilateral knee disorders, after the conduct of any appropriate tests or studies (including X-rays), the examiner must report as to the following:


a. The severity of the Veteran's service-connected bilateral knee disorders with specific findings of impairment, including range of motion studies of the both knees, expressed in degrees.  

b. Whether, during the examination, there is noted objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right or left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

c. Whether, and to what extent, the Veteran experiences functional loss of the bilateral knees due to pain and/or any of the other symptoms noted above during flare-ups and/or repeated use; to the extent possible the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

d. Whether the Veteran subjectively reports or testing indicates recurrent subluxation or lateral instability of the bilateral knees (and if so, whether such is best characterized as "slight," "moderate," or "severe"), and whether clinical testing indicates support for such a report.  The examiner should also indicate whether there is ankylosis.

e. The physician should set forth all examination findings, together with a complete rationale for all opinions expressed, in a printed (typewritten) report.

4. With regard to the Veteran's claim for service connection for a mental disorder that is causally related to her period of service or to her service- knee disabilities, the examiner shall opine on the following:

a. Does the Veteran have a diagnosis of a mental disorder?

b. If so, 

i. Is the Veteran's mental disorder directly related to her period of service?

ii. Is the Veteran's mental disorder secondary to her service-connected knee disabilities?   

5. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he or she should so state.

6. If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

7. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8. The RO/AMC must issue a Supplemental Statement of the Case in accordance with applicable statute and regulation as to the Veteran's claim of clear and unmistakable error in the August 1988 rating decision denying service connection for a left knee disorder.  The Veteran must be provided a reasonable time for response.

9. After the above has been completed, the RO/AMC will re-adjudicate the Veteran's claims for and increased rating for bilateral knee disorders and service connection for depression secondary to service-connected knee disorders based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


